DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, the phrase “shorted than expected length” makes the claim indefinite as it is unclear what the expected length was. The phrasing is further unclear since if the length is transmitted, examiner is unsure how the length would be unexpected. In addition, it is unclear if this message is part of the CT or part of the handshake. Further clarification is required.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloechl, et. al., U.S. Patent Application Publication Number 2020/0113006, filed November 14, 2019 in view of Dione, U.S. Patent Application Publication Number 2014/0089143, published March 27, 2014.

As per claims 1, 13 and 17, Bloechl discloses a method of ranging between two wireless transceivers comprising: performing a handshake between a first transceiver and a second transceiver negotiating a list of channels and a start time for a multicarrier phase ranging process (Bloechl, ¶163 where the devices “interact”);
performing a cycle of the multicarrier phase ranging process including: exchanging in a first epoch on a first channel a Constant Tone (CT) between the first and second transceiver; processing the CT received in the first and second transceiver to measure a difference in phase between the CT received and a reference signal (Bloechl, ¶164).
Bloechl fails to disclose switching to a different channel if interference is detected.
Dione teaches avoiding channels with interference (¶329).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to avoid channels with interference or remain on channels without interference in order to gain the obvious benefit of improving signal quality.

As per claims 2-4, 14, 15, 19 and 20, Bloechl as modified by Dione discloses the method of claim 1 further comprising performing a number (n) of subsequent cycles while skipping any channels in the list of channels skipped in a previous cycle based on interference detected (Dione, ¶329).
It would have been obvious to one of ordinary skill in the art to determine what channels should be skipped or not skipped and for how long based on the interference detected. Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art (skipping or not skipping a channel), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   

As per claim 7, Bloechl as modified by Dione further discloses the method of claim 1, wherein performing the cycle of the multicarrier phase ranging process further comprises exchanging a packet between the first and second transceiver before or after exchanging the CT (Bloechl, ¶163 where the two sensors begin to interact).

As per claims 8-10, they all appear to deal with what information to send over the CT based on the interference. Bloechl discloses sending a CT with information (¶164) and it is well within the skill of person in the art to decide what information to send.  

As per claims 11 and 18, Bloechl as modified by Dione further discloses the method of claim 1, wherein locally processing the CT in the first and second transceivers comprises generating in the first and second transceivers In-Phase and Quadrature (IQ) samples of the CT received therein, and wherein checking for interference in the CT received comprises checking for interference in the IQ samples (Bloechl, ¶164 and Dione, ¶329).

As per claims 12 and 16, Bloechl as modified by Dione further discloses the method of claim 1, wherein the multicarrier phase ranging process uses linear channel switching (Bloechl, ¶172 where all channels are done and no mention of going out of order is disclosed).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619